                                                                       ÿCase 3:19-cv-00489-MMD-CLB         Document 274 Filed 02/17/21 Page 1 of 4




                                                                    0 56789ÿ:ÿ;6<676=6ÿ
                                                                    1 &>   3),ÿ?ÿ@3?3A3B3$ÿ,Cÿ
                                                                       )#*ÿD ÿ)ÿ00202ÿ
                                                                    2 3&62'ÿ4( ÿÿ !ÿ"#$ÿ%ÿ094ÿ
                                                                                        '$ÿ)#*ÿ78036ÿÿ
                                                                    3 ..669911//ÿÿ5544450009973967ÿÿEEÿÿ2+IF'G"J"
                                                                                                                 H!ÿ
                                                                                                                   Fÿ
                                                                    4 FKLMHLFL)(IJÿ
                                                                    5 NO      OPQRSTUÿWPQÿXSWSRYZROUÿ[\\]ÿ^^_]ÿ
                                                                          ZRYÿ[\\ÿ̀PaYbRcU]ÿ^^_ÿ
                                                                    6ÿ                                            defg8hÿ9g6g89ÿhf9gifjgÿjkdigÿ
                                                                    7                                                  hf9gifjgÿklÿe8m6h6ÿ
                                                                    8 @3nÿ3oCp>>+>q)$ÿ&&o$ÿ                                                  o 'ÿ)Js-ÿ
                                                                   09 ÿÿ ÿ ÿ ÿ F"!%"$ÿ                                                   2-080I#0993780BB0o&Dÿ
                                                                                                                                                       ÿ
                                                                       ÿ
                                                                   00 ÿ #'ÿ                                                                           ÿ
                                                                                                                                       9gftdu6gfkeÿ6ehÿkih8iÿgkÿ
                                                                       ÿ
                                                                   01 3+3ÿoq)(,r>q)$ÿ>)o$ÿ%ÿF$ÿ                                   jkegfed8ÿ9g67ÿt8ehfevÿ
                      +,&-ÿ.691/ÿ54509797ÿ1ÿ234-ÿ.691/ÿ54400936ÿ
          ÿÿ




                                                                                                                                     lfe6ufw6gfkeÿklÿ98ggu8=8egÿ
                                                                   02 ÿ
 3624ÿÿ !ÿ"#$ÿ"%ÿ094ÿ




                                                                                                                                            x98jkehÿi8yd89gzÿ
                              &'ÿ( '$ÿ)#*ÿ78036ÿÿ




                                                                   03 ÿÿ ÿ ÿ ÿ !*!%ÿ
                                                                   04 3)ÿ        3&&ÿr,&3+,ÿo&3>Bÿ
                                                                       ÿ F"!%"ÿ@3nÿ3I{"'"%"!$ÿ&&o$ÿ !*ÿ!*!%'ÿ@BB$ÿ&&oÿ !*ÿ@BBÿ
                                                                                                                                                       ÿ
                                                                   05
ÿ




                                                                   06 |F*"!'$ÿ&&oÿ.IFFI%"#F}$ÿ~ %"'/$ÿHs}ÿ'%"GF%ÿ%ÿ'%}ÿ%H"'ÿJ %%ÿ'ÿFFL'-ÿ
                                                                   07                0ÿ q!ÿIJsÿ11$ÿ1919$ÿ%Hÿ %"'ÿG %"I"G%*ÿ"!ÿÿ'%%FJ!%ÿI!!IÿHF*ÿ
                                                                   08 s}ÿ#"*ÿI!!IÿsÿB "'%%ÿ*ÿrs%ÿ3ÿBIC"*$ÿÿ
                                                                   19                1ÿ +Hÿ %"'ÿ*"*ÿ!%ÿIHÿÿ'%%FJ!%ÿ%ÿ%Hÿ'%%FJ!%ÿI!!I$ÿ!*ÿ%H"'ÿ
                                                                   10 o%ÿ"''*ÿ"%'ÿB"!%'ÿÿ I*"!'ÿ.,o2ÿ)ÿ157/ÿI!"J"!ÿ%Hÿ'Jÿ
                                                                   11                2ÿ "!Iÿ%H%ÿ%"J$ÿ%Hÿ %"'ÿH#ÿG %"I"G%*ÿ"!ÿ%Hÿ%%JG%'ÿ%ÿ!%"%ÿÿ
                                                                   12 '%%FJ!%ÿ
                                                                   13                3ÿ q!ÿIJsÿ20$ÿ1919$ÿ%Hÿ %"'ÿIH*ÿ!ÿ J!%ÿ'ÿ%ÿ%HÿJ %"Fÿ
                                                                   14 %J'ÿ%ÿ'%%Fÿ%H"'ÿI%"!ÿ
                                                                   15                4ÿ q!ÿ! }ÿ4$ÿ1910$ÿ%Hÿ %"'ÿ'sJ"%%*ÿÿ%"GF%"!ÿ!*ÿq*ÿÿ%}ÿ
                                                                   16 !*"!ÿ2"!F"%"!ÿÿ%%FJ!%ÿ.,o2ÿ)ÿ158/ÿ
                                                                                                                               ÿ0ÿÿ3ÿ
                                                                       ÿCase 3:19-cv-00489-MMD-CLB        Document 274 Filed 02/17/21 Page 2 of 4




                                                                    0        5ÿ 6!ÿ7! 8ÿ5$ÿ1910$ÿ%9"'ÿ:%ÿ !%*ÿ%9ÿ%";<%"!ÿ!*ÿ6*ÿÿ%8ÿ
                                                                    1 !*"!ÿ2"!<"=%"!ÿÿ%%<>!%ÿ.,:2ÿ)ÿ169/ÿ!*ÿ??*"!<8ÿ'%8*ÿ%9"'ÿ> %%ÿ"!ÿ"%'ÿ
                                                                    2 !%"%8ÿÿ%9"%8ÿ.29/ÿ*8'ÿ!%"<ÿ2@ 8ÿ4$ÿ1910ÿ
                                                                    3        6ÿ +9ÿ %"'ÿA"*ÿ>ÿ%">ÿ!*ÿ'ÿ'?9ÿ!ÿ2@ 8ÿ3$ÿ1910$ÿ%9ÿ %"'ÿ
                                                                    4 '@>"%%*ÿÿ%";<%"!ÿ!*ÿ6*ÿ%ÿ:!%"!ÿ%8ÿ!*"!ÿ2"!<"=%"!ÿÿ%%<>!%ÿ.2"'%ÿ
                                                                    5 BA'%/ÿ.,:2ÿ)ÿ160/ÿ
                                                                    6        7ÿ 6!ÿ2@ 8ÿ3$ÿ1910$ÿ%9"'ÿ:%ÿ !%*ÿ%9ÿ%";<%"!ÿ!*ÿ6*ÿ%ÿ:!%"!ÿ
                                                                    7 %8ÿ!*"!ÿ2"!<"=%"!ÿÿ%%<>!%ÿ.2"'%ÿBA'%/ÿ,:2ÿ)ÿ161/ÿ!*ÿ??*"!<8ÿ
                                                                    8 C%!**ÿ%9ÿ'%8ÿÿ%9"'ÿ> %%ÿ"!ÿ"%'ÿ!%"%8ÿÿ!ÿ**"%"!<ÿ%9"%!ÿ.02/ÿ*8'ÿ!%"<ÿ2@ 8ÿ
                                                                   09 06$ÿ1910ÿ
                                                                   00        8ÿ ÿÿ:!'<ÿA"ÿ**"%"!<ÿ%">ÿ%ÿ"!<"=ÿ%9ÿ'%%<>!%ÿ*?>!%'ÿÿÿ
                                                                   01        ÿ
                      +,&-ÿ.691/ÿ54509797ÿ1ÿ234-ÿ.691/ÿ54400936ÿ
          ÿÿ




                                                                   02 ÿ
 3624ÿÿ !ÿ"#$ÿ"%ÿ094ÿ
                              &'ÿ( '$ÿ)#*ÿ78036ÿÿ




                                                                   03 DÿDÿDÿ
                                                                   04 ÿ
                                                                   05 ÿ
ÿ




                                                                   06 DÿDÿDÿ
                                                                   07 ÿ
                                                                   08 ÿ
                                                                   19 DÿDÿDÿ
                                                                   10 ÿ
                                                                   11 ÿ
                                                                   12 DÿDÿDÿ
                                                                   13 ÿ
                                                                   14 ÿ
                                                                   15 DÿDÿDÿ
                                                                   16
                                                                                                                    ÿ1ÿÿ3ÿ
                                                                       ÿCase 3:19-cv-00489-MMD-CLB           Document 274 Filed 02/17/21 Page 3 of 4




                                                                    0           09ÿ 3'ÿ'67$ÿ%7ÿ %"'ÿ!8ÿ8"'7ÿ%ÿ6!%"!ÿ%7ÿ'%9ÿÿ%7"'ÿ: %%ÿ"!ÿ"%'ÿ!%"%9ÿ
                                                                    1 !%";ÿ< 67ÿ4$ÿ1910ÿ
                                                                    2           00ÿ +7"'ÿ"'ÿ%7ÿ'6!*ÿ'=:"''"!ÿÿ%7"'ÿ>'%ÿ%ÿ6!%"!ÿ%7ÿ'%9ÿ"!ÿ%7"'ÿ: %%ÿ
                                                                    3           ?+ÿ?ÿ@ÿ+?A&3+,ÿ
                                                                    4  %*ÿ%7"'ÿ06%7ÿ*9ÿÿ2= 9$ÿ1910ÿ ÿ %*ÿ%7"'ÿ06%7ÿ*9ÿÿ2= 9$ÿ1910ÿ
                                                                    5 ÿBCDEFÿGÿHCICDCJCÿ                           ÿÿ
                                                                                                                   ÿKELLEJMNEÿONCPQRÿSTOTÿ
                                                                    6 ÿU9-ÿÿÿVWVÿYZ[\]ÿ^_ÿ̀[a[b[c[dÿeWf_ÿ          ÿÿ ÿ
                                                                                                                   ÿU9-ÿÿVWVÿegZh[i]jkÿl_ÿm[WW]jjdÿeWf_ÿ
                                                                    7 ÿ &?    3),ÿnÿo3n3p3<3$ÿ,qÿ ÿÿ @A+),pÿ<?&&,ÿ@<33$ÿ,qÿ
                                                                           )#*ÿU ÿ)ÿ00202ÿ                            )#*ÿU ÿ)ÿ09572ÿ
                                                                    8 3624ÿÿ !ÿ"#$ÿ%ÿ094ÿ                      ,&?3U,+ÿÿU3,++$ÿ,qÿ
                                                                   09 ÿ    &   'ÿ(   '$
                                                                                       ÿ)# * ÿ780 36ÿÿ                  )#*ÿU ÿ)ÿ8902ÿ
                                                                                                                         6799ÿ !67 7ÿ 8 9ÿ
                                                                   00 rELCstEÿ           ttSÿ
                                                                           uvwcZjj]wÿxyzÿ{[|ÿ}Z|]~ÿ
                                                                                                                         !$ÿ)#*ÿ78400ÿ
                                                                                                                         ÿ
                                                                   01 23)nÿ<ÿ3 3@$ÿ,qÿ                            tPFMLÿCsNCJFMLRÿttSÿ
                      +,&-ÿ.691/ÿ54509797ÿ1ÿ234-ÿ.691/ÿ54400936ÿ
          ÿÿ




                                                                           3&     ÿ3ÿ,)&,$   ÿ,q ÿ
                                                                   02 0169ÿ3#!ÿÿ%7ÿ3:"6'$ÿ13%7ÿ2; 3(?          uvwcZjj]wÿxyzÿ{[|ÿ}Z|]~ÿ
 3624ÿÿ !ÿ"#$ÿ"%ÿ094ÿ




                                                                                                                               ÿÿ&?+@)$ÿ,qÿ
                              &'ÿ( '$ÿ)#*ÿ78036ÿÿ




                                                                   03 ÿ    )  8ÿ p  $
                                                                                       ÿ)pÿ0991 9ÿ                       @)3&ÿ    3U3<@)$ÿ,qÿ
                                                                                                                         3&,4ÿÿ3+,)$ÿ,qÿ
                                                                           vj jz y\]bWÿzyÿ
                                                                   04 [\wÿ̀ÿ{zgwZ\WdÿYYÿ]]\w[ \jW
                                                                                                     ÿ`d  ÿ YY d      3?ÿÿ322,$ÿ,qÿ
                                                                                                                         <@ÿ<ÿ&,o?$ÿ,qÿ
                                                                   05                                                    394ÿ&"!%!ÿ3#$ÿ35%7ÿ2;ÿ
ÿ




                                                                   06                                                    )8ÿp$ÿ)pÿ09063ÿ
                                                                                                                         ÿ
                                                                   07                                                    vjjzy\]bWÿzyÿxg[Z\jZVz\j]yw]]\w[\jÿ
                                                                                                                         `vÿv|fZWZjZz\dÿY_Y__ÿ
                                                                   08  ÿ                                            ÿ
                                                                   19 ÿÿÿ
                                                                   10 ÿ
                                                                   11 ÿ
                                                                   12 ÿÿÿ
                                                                   13 ÿ
                                                                   14 ÿ
                                                                   15 ÿÿÿ
                                                                   16 ÿ                              ÿ
                                                                                                                  ÿ2ÿÿ3ÿ
                                                                       ÿCase 3:19-cv-00489-MMD-CLB     Document 274 Filed 02/17/21 Page 4 of 4




                                                                    0 %"56%"!ÿ!*ÿ7*ÿ%ÿ8!%"!ÿ%9ÿ!*"!ÿ2"!6":%"!ÿÿ%%6;!%ÿ.<!*ÿ=>'%/ÿ
                                                                    1 ?@Aÿ @CDEFGFHFIJKÿLMLMNMÿOMÿPQHQÿNIJORSGFIJGKÿTJCMKÿRHÿQUMKÿ
                                                                      8 'ÿ)ÿ2-080<#0993780VV08&Wÿ
                                                                    2ÿ                                        XYZ[Yÿ
                                                                    3                                            \+ÿ\ÿ7ÿ7=,=,-ÿ
                                                                    4
                                                                    5                                            ÿ])\+,ÿ+3+,ÿ\+=\8+ÿ^]_,ÿ ÿ
                                                                    6                                             ÿ3+,-ÿÿFebuary 17, 2021
                                                                    7                                                                               ÿ
                                                                    8
                                                                    9
                                                                    0
                                                                   01
                      +,&-ÿ.691/ÿ54509797ÿ1ÿ234-ÿ.691/ÿ54400936ÿ
          ÿÿ




                                                                   02
 3624ÿÿ !ÿ"#$ÿ"%ÿ094ÿ
                              &'ÿ( '$ÿ)#*ÿ78036ÿÿ




                                                                   03
                                                                   04
                                                                   05
ÿ




                                                                   06
                                                                    7
                                                                    8
                                                                   19
                                                                   10
                                                                   11
                                                                   12
                                                                   13
                                                                   14
                                                                   15
                                                                   16
                                                                                                                 ÿ3ÿÿ3ÿ
